Title: From James Madison to James Monroe, 18 January 1804
From: Madison, James
To: Monroe, James



private
Dear Sir
Washington Jany. 18. 1804
I write you by Mr. Baring, who will also take charge of full instructions on the subject of a Convention with G. B for putting an end to impressments &c: It is of great importance to the harmony of the two Countries that the project should not entirely fail. There is not time to forward by this opportunity instructions relative to Madrid. They will probably soon follow. In the mean time, you will collect from a letter which the President writes, his present views with respect to that Mission. I refer to the same source also for other things of which a repetition is unnecessary; particularly the arrangement as to Louisiana.
Your outfit on going to London is of course. There will be a difficulty in varying the provision made beyond the annual allowance as Minister Extry. to Paris, it being fixed and recorded. Should you proceed to Madrid, it is probable that your expences will be defrayed, according to the several examples in point, and the apparent reasonableness of it. As soon as the instructions to proceed issue, a draught may I presume be authorised; which will be better than the mode you suggest of having the advance made you here, for settlement on your return.
I informed you in my last, that I had recd all your private letters down to Ocr. 22; including the documents relating to the joint negociation &c. with France; and that every thing seemed to be sufficiently understood here to make you easy. The letter of 22 Mar: from T. that of Apl. 10 to you, and the extract from Col. M’s journal, compleatly establish the essential points.
Mr. Merry has said nothing yet about St. Domingo, altho’ it is understood to be now in the hands of the Negroes, and has been in that train clearly & certainly for some time past. I learn from what I take to be a sure source, that G. B. will not aim at a monopoly of the trade there, and will also by an arrangement with the Negroes, shut the sea agst. them, in order to keep Jamaica safe. If she pursues this course, we shall be released from difficulties on that side. And it is be [sic] hoped that France will see that she has no motive to throw the commerce and the attachments of the negroes into the exclusive possession of England, by prohibitions agst. other nations.
Mr. M. expressed in strong terms the dissatisfaction of his Govt. at the memorial. He was told that the sentiments of this Govt. were truly expressed in the friendly assurances given by it; and that no authority had been given to express others. It was added that the Memorial, was not official, nor meant for the public eye; and very probably had been shaped into arguments most likely to favor the object of it; without adverting to the incidental tendency of them. In a word that the view taken of the subject was such as was deemed most likely to influence the policy of France rather than to exhibit the opinions or feelings of the writer. He seemed to be content with this disavowal, and signified his confidence that his govt. would be so likewise.
You omitted the acct. of the silver smith at Paris, as I hinted in my last. Be so good as to send it by the first oppy. I am anxious on my own as well as on your acct. to fulfill my engagements for the furniture. and am using exertions which I hope will ere long take effect. I shall say nothing to Mr. Mason, till I can say what will be agreeable to him. You will not forget that the Silver Smith’s acct. will not be sufficient to ascertain the debt. You must not only fix that part of it; but price the other articles also.
The inclosed paper has an address to M: Merry, which shows the importance to Gr Britain of a stipulation to surrender her deserting seamen. She cannot expect this to be either stipulated or practised, whilst her impressments go on. On the contrary she must expect other States to follow the example of Va. which will throw the whole trade between the two Countries in time of war at least, into American vessels. Accept from us all for Mrs. & Miss M. & yourself, our affectionate respects:
James Madison
 

   
   RC (DLC). Docketed by Monroe. Enclosure not found, but see n. 8.



   
   In an 8 Jan. 1804 letter Jefferson told Monroe that he would be instructed to proceed to Spain in order to settle the boundaries of Louisiana “as soon as you shall have regulated certain points of neutral right for us with England, or as soon as you find nothing in that way can be done” (Ford, Writings of JeffersonPaul Leicester Ford, ed., The Writings of Thomas Jefferson (10 vols.; New York, 1892–99)., 8:288–89).



   
   For Monroe’s suggestions for the reimbursement of his expenses, see Monroe to JM, 17 Sept. and 22 Oct. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:433–43, 562–64).



   
   See JM to Monroe, 26 Dec. 1803.



   
   Monroe sent JM copies of Talleyrand to Livingston, 22 Mar. 1803, on 1 and 11 Aug. 1803 and enclosed the extract from Col. John Mercer’s journal in his 17 Sept. 1803 letter to JM (ibid., 5:258, 294–98, 433–43). For Livingston to Monroe, 10 Apr. 1803, see Monroe to JM, 14 May 1803 (ibid., 4:610–15 and n. 2).



   
   “Merry” is interlined in pencil here.



   
   “Of Mr. Livingston” is interlined in pencil here. On 6 Dec. 1803 Merry wrote Hawkesbury that he had complained to JM about the memorial shortly after his arrival in Washington and had received assurances from JM that Livingston’s observations were made without instructions from the U.S. government and were “highly disapproved.” He said he was told that the publication of the memorial in the U.S. was done without the authority or the knowledge of the government (PRO: Foreign Office, ser. 5, 41:30–31). For JM’s remarks to Livingston on the publication of his memorial, see JM to Livingston, 29 July 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:236–37, 238 n. 6).



   
   See JM to Monroe, 26 Dec. 1803.



   
   JM doubtless enclosed a copy of the petition from the “Masters and Commanders of British vessels” at Norfolk to Anthony Merry complaining that many of their seamen had deserted, that magistrates said Virginia law forbade them to order the men’s return, and that obeying the British law requiring crews of British ships to be three-quarters British was becoming impossible as British seamen preferred to serve on American vessels because of higher wages and lower chances of impressment into the navy. They added that these difficulties existed in no other U.S. port, since no other state had such a law (Philadelphia Gazette of the U.S., 17 Jan. 1804). For the Virginia statute, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 4:28 n. 2.


